           Case 8-18-71748-ast    Doc 808   Filed 02/12/20    Entered 02/12/20 17:43:49


                                                               Objections Due: February 26, 2020
                                                                Presentment Date: March 4, 2020

 UNITED STATES BANKRUPTCY COURT
 FOR THE EASTERN DISTRICT OF NEW YORK

  In re:                                                          Chapter 11

  ORION HEALTHCORP,INC.                                           Case No. 18-71748(AST)
  CONSTELLATION HEALTHCARE TECHNOLOGIES,INC.                      Case No. 18-71749(AST)
  NEMS ACQUISITION, LLC                                           Case No. 18-71750(AST)
  NORTHEAST MEDICAL SOLUTIONS, LLC                                Case No. 18-71751 (AST)
  NEMS WEST VIRGINIA, LLC                                         Case No. 18-71752(AST)
  PHYSICIANS PRACTICE PLUS, LLC                                   Case No. 18-71753(AST)
  PHYSICIANS PRACTICE PLUS HOLDINGS,LLC                           Case No. 18-71754(AST)
  MEDICAL BILLING SERVICES,INC.                                   Case No. 18-71755(AST)
  RAND MEDICAL BILLING,INC.                                       Case No. 18-71756(AST)
  RMI PHYSICIAN SERVICES CORPORATION                              Case No. 18-71757(AST)
  WESTERN SKIES PRACTICE MANAGEMENT,INC.                          Case No. 18-71758(AST)
  INTEGRATED PHYSICIAN SOLUTIONS,INC.                             Case No. 18-71759(AST)
  NYNM ACQUISITION, LLC                                           Case No. 18-71760(AST)
  NORTHSTAR FHA,LLC                                               Case No. 18-71761 (AST)
  NORTHSTAR FIRST HEALTH, LLC                                     Case No. 18-71762(AST)
  VACHETTE BUSINESS SERVICES, LTD.                                Case No. 18-71763(AST)
  MDRX MEDICAL BILLING, LLC                                       Case No. 18-71764(AST)
  VEGA MEDICAL PROFESSIONALS,LLC                                  Case No. 18-71765(AST)
  ALLEGIANCE CONSULTING ASSOCIATES,LLC                            Case No. 18-71766(AST)
  ALLEGIANCE BILLING & CONSULTING,LLC                             Case No. 18-71767(AST)
  PHOENIX HEALTH,LLC                                              Case No. 18-71789(AST)
  NEW YORK NETWORK MANAGEMENT,LLC,                                Case No. 18-74545(AST)
                                                                 (Jointly Administered)
                                 Debtors.

    NOTICE OF PRESENTMENT OF APPLICATION TO WITHDRAW AS COUNSEL

           PLEASE TAKE NOTICE that the undersigned will present the attached Application to

 Withdraw as Counsel (the "Application"
                                      ) to the Honorable Alan S. Trust, United States

 Bankruptcy Judge, United States Bankruptcy Court, Eastern District of New York, Courtroom 960

 at the Alfonse M.D'Amato Federal Courthouse,290 Federal Plaza, Central Islip, New York 11722

(the"Bankruptcy Court"
                     )for signature an March 4, 2020 at 9:00 a.m.

           PLEASE TAKE FURTHER NOTICE that unless a written objection to the Application is

filed electronically with the Bankruptcy Court in accordance with General Rule M-399(a copy of

 which can be found at www.nysb.uscourts.gov, the official website for the United States
       Case 8-18-71748-ast       Doc 808      Filed 02/12/20     Entered 02/12/20 17:43:49




Bankruptcy Court), and served upon: (i) the undersigned withdrawing attorneys for Elizabeth

Kelly, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York, New

York 10017, Attn: Paul J. Ricotta and Kaitlin R. Walsh;(ii) substitute counsel for Elizabeth Kelly,

Silverman Acampora LLP, 100 Jericho Quadrangle, Suite 300, Jericho, New York 11753, Attn:

Anthony C. Acampora; (iii) counsel to Howard M. Ehrenberg, Liquidating Trustee, Satterlee

Stephens LLP, 230 Park Avenue, 11th Floor, New York, New York 10169, Attn: Christopher R.

Belmonte, Pamela A. Bosswick, and Abigail Snow;(iv) counsel to the Debtors, DLA Piper US

LLP, 1251 Avenue of the Americas, New York, NY 10020, Attn: Thomas R Califano,(v)counsel

for the Committee, Pachulski, Stang, Ziehl & Jones, 780 Third Avenue, New York, NY 10017,

Attn: Illan D. Scharf; and (vi) the Office of the U.S. Trustee for the Eastern District of New York,

Central Islip Division, Alfonse M. D'Amato Federal Courthouse, 290 Federal Plaza, Central Islip,

New York 1 1722, Attn: Christine H. Black, no later than February 26, 2020 at 11:59 p.m. (the

"Objection Deadline"
                   ), there will be no hearing and the Order will be signed.

       PLEASE TAKE FURTHER NOTICE that if a written objection is timely filed and served

by the Objection Deadline, the Court may set a hearing and direct notice to parties.

DATED: February 12, 2020
                                              Respectfully submitted,

                                                 /s/ Paul J. Ricotta
                                                 Paul J. Ricotta, Esq.
                                                 Kaitlin R. Walsh, Esq.
                                                 Francis J. Earley, Esq.
                                                 Dominic J. Picca, Esq.
                                                 MINTZ, LEVIN, COHN,FERRIS,
                                                   GLOVSKY AND POPEO,P.C.
                                                 The Chrysler Center
                                                 666 Third Avenue
                                                 New York, New York 10017
                                                 Tel: 212-935-3000
                                                 Fax: 212-983-3115
                                                 pjricotta@mintz.com



                                                 2
Case 8-18-71748-ast   Doc 808   Filed 02/12/20   Entered 02/12/20 17:43:49




                                   krwalsh@mintz.com
                                   fearley@mintz.corn
                                   djpicca@mintz.com




                                  3
         Case 8-18-71748-ast    Doc 808     Filed 02/12/20     Entered 02/12/20 17:43:49




UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

ORION HEALTHCORP,INC.                                              Case No. 18-71748(AST)
CONSTELLATION HEALTHCARE TECHNOLOGIES,INC.                         Case No. 18-71749(AST)
NEMS ACQUISITION, LLC                                              Case No. 18-71750(AST)
NORTHEAST MEDICAL SOLUTIONS, LLC                                   Case No. 18-71751 (AST)
NEMS WEST VIRGINIA, LLC                                            Case No. 18-71752(AST)
PHYSICIANS PRACTICE PLUS,LLC                                       Case No. 18-71753(AST)
PHYSICIANS PRACTICE PLUS HOLDINGS,LLC                              Case No. 18-71754(AST)
MEDICAL BILLING SERVICES,INC.                                      Case No. 18-71755(AST)
RAND MEDICAL BILLING, INC.                                         Case No. 18-71756(AST)
RMI PHYSICIAN SERVICES CORPORATION                                 Case No. 18-71757(AST)
WESTERN SKIES PRACTICE MANAGEMENT,INC.                             Case No. 18-71758(AST)
INTEGRATED PHYSICIAN SOLUTIONS,INC.                                Case No. 18-71759(AST)
NYNM ACQUISITION, LLC                                              Case No. 18-71760(AST)
NORTHSTAR FHA,LLC                                                  Case No. 18-71761 (AST)
NORTHSTAR FIRST HEALTH,LLC                                         Case No. 18-71762(AST)
VACHETTE BUSINESS SERVICES, LTD.                                   Case No. 18-71763(AST)
MDRX MEDICAL BILLING, LLC                                          Case No. 18-71764(AST)
VEGA MEDICAL PROFESSIONALS,LLC                                     Case No. 18-71765(AST)
ALLEGIANCE CONSULTING ASSOCIATES, LLC                              Case No. 18-71766(AST)
ALLEGIANCE BILLING & CONSULTING,LLC                                Case No. 18-71767(AST)
PHOENIX HEALTH,LLC                                                 Case No. 18-71789(AST)
NEW YORK NETWORK MANAGEMENT,LLC,                                   Case No. 18-74545(AST)
                                                                  (Jointly Administered)
                               Debtors.

                      APPLICATION TO WITHDRAW AS COUNSEL

         Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.(
                                                            "Mintz"
                                                                  )respectfully moves for

leave of the Court to withdraw as counsel to Elizabeth Kelly in the above-captioned proceedings.

Pursuant to the Notice of Appearance of Counsel and Request for Service of Papers filed on

January 16, 2020 [Docket No. 796], Ms. Kelly has retained the law firm Silverman Acampora

LLP as substitute counsel. Ms. Kelly consents to this withdrawal and substitution.




                                               1
       Case 8-18-71748-ast       Doc 808     Filed 02/12/20     Entered 02/12/20 17:43:49




       WHEREFORE, Mintz respectfully requests that this Court enter an order authorizing

Mintz's withdrawal as counsel and that the Court grant such other and further relief as it deems

just and proper.

  DATED: February 12, 2020
                                             Respectfully submitted,

                                                 /s/ Paul J. Ricotta
                                                 Paul J. Ricotta, Esq.
                                                 Kaitlin R. Walsh, Esq.
                                                 Francis J. Earley, Esq.
                                                 Dominic J. Picca, Esq.
                                                 MINTZ, LEVIN, COHN,FERRIS,
                                                   GLOVSKY AND POPEO,P.C.
                                                 The Chrysler Center
                                                 666 Third Avenue
                                                 New York, New York 10017
                                                 Tel: 212-935-3000
                                                 Fax: 212-983-3115
                                                 pjricotta@mintz.com
                                                 krwalsh@mintz.com
                                                 fearley@mintz.com
                                                 djpicca@mintz.com




                                                2
          Case 8-18-71748-ast       Doc 808      Filed 02/12/20     Entered 02/12/20 17:43:49




UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 In re:                                                                  Chapter 11

 ORION HEALTHCORP,INC.                                                   Case No. 18-71748(AST)
 CONSTELLATION HEALTHCARE TECHNOLOGIES,INC.                              Case No. 18-71749(AST)
 NEMS ACQUISITION, LLC                                                   Case No. 18-71750(AST)
 NORTHEAST MEDICAL SOLUTIONS, LLC                                        Case No. 18-71751 (AST)
 NEMS WEST VIRGINIA, LLC                                                 Case No. 18-71752(AST)
 PHYSICIANS PRACTICE PLUS,LLC                                            Case No. 18-71753(AST)
 PHYSICIANS PRACTICE PLUS HOLDINGS,LLC                                   Case No. 18-71754(AST)
 MEDICAL BILLING SERVICES,INC.                                           Case No. 18-71755(AST)
 RAND MEDICAL BILLING,INC.                                               Case No. 18-71756(AST)
 RMI PHYSICIAN SERVICES CORPORATION                                      Case No. 18-71757(AST)
 WESTERN SKIES PRACTICE MANAGEMENT,INC.                                  Case No. 18-71758(AST)
 INTEGRATED PHYSICIAN SOLUTIONS,INC.                                     Case No. 18-71759(AST)
 NYNM ACQUISITION, LLC                                                   Case No. 18-71760(AST)
 NORTHSTAR FHA,LLC                                                       Case No. 18-71761 (AST)
 NORTHSTAR FIRST HEALTH,LLC                                              Case No. 18-71762(AST)
 VACHETTE BUSINESS SERVICES, LTD.                                        Case No. 18-71763(AST)
 MDRX MEDICAL BILLING, LLC                                               Case No. 18-71764(AST)
 VEGA MEDICAL PROFESSIONALS,LLC                                          Case No. 18-71765(AST)
 ALLEGIANCE CONSULTING ASSOCIATES, LLC                                   Case No. 18-71766(AST)
 ALLEGIANCE BILLING & CONSULTING, LLC                                    Case No. 18-71767(AST)
 PHOENIX HEALTH,LLC                                                      Case No. 18-71789(AST)
 NEW YORK NETWORK MANAGEMENT,LLC,                                        Case No. 18-74545(AST)
                                                                        (Jointly Administered)
                                   Debtors.

                             AFFIDAVIT IN SUPPORT OF
                       APPLICATION TO WITHDRAW AS COUNSEL

          Paul J. Ricotta, under penalty of perjury, affirms and states as follows:

                  1.     I am a member of the firm of Mintz, Levin, Cohn, Ferris, Glovsky and

Popeo, P.C. ("Mintz").        I am submitting this affidavit in support of Mintz's application to

withdraw as counsel to Elizabeth Kelly.

                  2.     Pursuant to the Notice of Appearance of Counsel and Request for Service

of Papers filed an January 16, 2020 [Docket No. 796], Ms. Kelly has retained the law firm




                                                    1
    Case 8-18-71748-ast       Doc 808      Filed 02/12/20      Entered 02/12/20 17:43:49




Silverman Acampora LLP as substitute counsel. Ms. Kelly consents to this withdrawal and

substitution.

                3.   The facts contained in the annexed application are true and correct to the

best of my knowledge, information and belief.

Dated: February 12, 2020
       New York, New York



                                                           Paul J. icotta, Esq.




                                                2
          Case 8-18-71748-ast     Doc 808     Filed 02/12/20     Entered 02/12/20 17:43:49




UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 In re:                                                               Chapter 11

 ORION HEALTHCORP,INC.                                                Case No. 18-71748(AST)
 CONSTELLATION HEALTHCARE TECHNOLOGIES,INC.                           Case No. 18-71749(AST)
 NEMS ACQUISITION,LLC                                                 Case No. 18-71750(AST)
 NORTHEAST MEDICAL SOLUTIONS,LLC                                      Case No. 18-71751 (AST)
 NEMS WEST VIRGINIA,LLC                                               Case No. 18-71752(AST)
 PHYSICIANS PRACTICE PLUS, LLC                                        Case No. 18-71753(AST)
 PHYSICIANS PRACTICE PLUS HOLDINGS,LLC                                Case No. 18-71754(AST)
 MEDICAL BILLING SERVICES,INC.                                        Case No. 18-71755(AST)
 RAND MEDICAL BILLING,INC.                                            Case No. 18-71756(AST)
 RMI PHYSICIAN SERVICES CORPORATION                                   Case No. 18-71757(AST)
 WESTERN SKIES PRACTICE MANAGEMENT,INC.                               Case No. 18-71758(AST)
 INTEGRATED PHYSICIAN SOLUTIONS,INC.                                  Case No. 18-71759(AST)
 NYNM ACQUISITION, LLC                                                Case No. 18-71760(AST)
 NORTHSTAR FHA,LLC                                                    Case No. 18-71761 (AST)
 NORTHSTAR FIRST HEALTH,LLC                                           Case No. 18-71762(AST)
 VACHETTE BUSINESS SERVICES, LTD.                                     Case No. 18-71763(AST)
 MDRX MEDICAL BILLING,LLC                                             Case No. 18-71764(AST)
 VEGA MEDICAL PROFESSIONALS,LLC                                       Case No. 18-71765(AST)
 ALLEGIANCE CONSULTING ASSOCIATES, LLC                                Case No. 18-71766(AST)
 ALLEGIANCE BILLING & CONSULTING,LLC                                  Case No. 18-71767(AST)
 PHOENIX HEALTH,LLC                                                   Case No. 18-71789(AST)
 NEW YORK NETWORK MANAGEMENT,LLC,                                     Case No. 18-74545(AST)
                                                                     (Jointly Administered)
                                 Debtors.


                  ORDER AUTHORIZING WITHDRAWAL OF COUNSEL

          Upon the application of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. to withdraw

as attorneys to Elizabeth Kelly, and after due deliberation and sufficient cause appearing therefor,

it is

          ORDERED, that under Local Rule 2090-1(d), Mintz, Levin, Cohn, Ferris, Glovsky and

Popeo, P.C. be, and it hereby is, authorized to withdraw as attorneys for Elizabeth Kelly.



                                                     The Honorable Alan S. Trust
                                                     Chief United States Bankruptcy Court Judge
          Case 8-18-71748-ast       Doc 808     Filed 02/12/20     Entered 02/12/20 17:43:49




UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK


 In re:                                                                 Chapter 11

 ORION HEALTHCORP,INC.                                                  Case No. 18-71748(AST)
 CONSTELLATION HEALTHCARE TECHNOLOGIES,INC.                             Case No. 18-71749(AST)
 NEMS ACQUISITION, LLC                                                  Case No. 18-71750(AST)
 NORTHEAST MEDICAL SOLUTIONS,LLC                                        Case No. 18-71751 (AST)
 NEMS WEST VIRGINIA, LLC                                                Case No. 18-71752(AST)
 PHYSICIANS PRACTICE PLUS, LLC                                          Case No. 18-71753(AST)
 PHYSICIANS PRACTICE PLUS HOLDINGS,LLC                                  Case No. 18-71754(AST)
 MEDICAL BILLING SERVICES,INC.                                          Case No. 18-71755(AST)
 RAND MEDICAL BILLING,INC.                                              Case No. 18-71756(AST)
 RMI PHYSICIAN SERVICES CORPORATION                                     Case No. 18-71757(AST)
 WESTERN SKIES PRACTICE MANAGEMENT,INC.                                 Case No. 18-71758(AST)
 INTEGRATED PHYSICIAN SOLUTIONS,INC.                                    Case No. 18-71759(AST)
 NYNM ACQUISITION,LLC                                                   Case No. 18-71760(AST)
 NORTHSTAR FHA,LLC                                                      Case No. 18-71761 (AST)
 NORTHSTAR FIRST HEALTH, LLC                                            Case No. 18-71762(AST)
 VACHETTE BUSINESS SERVICES, LTD.                                       Case No. 18-71763(AST)
 MDRX MEDICAL BILLING, LLC                                              Case No. 18-71764(AST)
 VEGA MEDICAL PROFESSIONALS,LLC                                         Case No. 18-71765(AST)
 ALLEGIANCE CONSULTING ASSOCIATES, LLC                                  Case No. 18-71766(AST)
 ALLEGIANCE BILLING & CONSULTING, LLC                                   Case No. 18-71767(AST)
 PHOENIX HEALTH,LLC                                                     Case No. 18-71789(AST)
 NEW YORK NETWORK MANAGEMENT,LLC,                                       Case No. 18-74545(AST)

                                   Debtors.                            (Jointly Administered)



                                   CERTIFICATE OF SERVICE

          I, Paul J. Ricotta, do hereby certify that on the 12h day of February, 2020, I caused copies

of the Application to Withdraw as Counsel to be served through the ECF system, and that copies

have been sent electronically to registered participants as identified on the Notice of Electronic

Filing (NEF).

Dated: February 12, 2020                                         /s/Paul J. Ricotta
                                                               Paul J. Ricotta


96609278v.1


                                                   1
